Citation Nr: 1503071	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-26 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an earlier effective date than April 24, 2010 for a 70 percent disability rating (or evaluation) for service-connected posttraumatic stress disorder (PTSD).   

2.  Entitlement to an earlier effective date than April 24, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1964 to August 1968, which included a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The March 2009 rating decision granted service connection for PTSD, assigning a 50 percent initial disability rating, effective April 21, 2008 (the date of the claim for service connection for PTSD).  Within the one-year appeal period following issuance of the March 2009 rating decision, new and material evidence pertaining to the severity of symptoms and functional impairment associated with the PTSD was received.  See 38 C.F.R. § 3.156(b) (2014).  In September 2009, the Veteran submitted a claim for TDIU, along with VA Medical Center (VAMC) treatment records for PTSD dated from April 2009 to July 2009, a "Psychosocial Reassessment and Employability Reevaluation" dated September 2009 from a private psychologist, and lay statements from his wife and daughter regarding the PTSD symptoms and impairment. 

Because new and material evidence pertinent to the initial rating assigned for PTSD was received prior to expiration of the appeal period for the March 2009 rating decision (i.e., the evidence was neither cumulative nor redundant of evidence previously considered and related to a previously unestablished fact of symptoms and functional impairment associated with PTSD worse than reflected in evidence previously considered when assigning the initial rating for PTSD), the March 2009 rating decision adjudicating the initial rating for PTSD did not become final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (holding that, in addition to considering whether a NOD has been filed within one year, VA should consider whether new and material evidence under 38 C.F.R. § 3.156(b) has been received to require readjudication).  

A January 2010 rating decision (the readjudication) continued the 50 percent rating for PTSD and denied entitlement to TDIU.  In June 2010 and July 2010, the Veteran submitted statements requesting an increase in the PTSD rating.  In the September 2010 rating decision, the RO granted TDIU effective April 24, 2010 and continued the 50 percent rating for the period from April 21, 2008 to April 24, 2010 for PTSD, and granted a 70 percent rating for PTSD for the period from April 24, 2010, creating "staged" ratings.  The Veteran submitted a timely September 2010 notice of disagreement as to the effective dates of the initial rating of 70 percent from April 24, 2010 and TDIU effective April 21, 2010.  The appeal for earlier effective dates was perfected in September 2012.

In this case, none of the above described rating decisions became final.  Although the RO characterized the June 2010 statement as a new claim for an increased rating for PTSD, because the March 2009 rating decision never became final, the June 2010 statement was not a new claim for increased rating for PTSD, but was a statement in support of the initial rating for PTSD issue that was on appeal.  Accordingly, the period on appeal with regard to PTSD, and consequently the TDIU claim that attached to the PTSD initial rating issue, run to the Veteran's initial claim of service connection for PTSD, i.e., April 21, 2008.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that when entitlement to a TDIU is raised during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability).

The Board notes that the claim for an earlier effective date for PTSD also could be adjudicated as an initial rating appeal; however, all the questions that would pertain to an initial rating issue (i.e., whether the criteria for a 70 percent rating were met during the rating prior from April 21, 2008 to April 24, 2010) are being decided by the perfected earlier effective date appeal question of when entitlement to the 70 percent rating arose.  In addition, there is no prejudice to the Veteran regarding the styling of the issue as one for earlier effective date for PTSD rating because the result would have been the same (70 percent rating beginning on April 21, 2008) under either an initial rating or effective date analysis, i.e., whether finding that the 70 percent criteria were met from April 21, 2008 (initial rating analysis) or finding that entitlement to a 70 percent rating arose on or before April 21, 2008 (effective date analysis). 


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for the PTSD on April 21, 2008.

2.  Entitlement to a 70 percent disability rating for the service-connected PTSD arose on April 21, 2008.
3.  The Veteran's claim for TDIU was constructively received by VA on April 21, 2008 at the same time as the initial claim for service connection for PTSD.

4.  Entitlement to a TDIU arose February 2, 2009 (i.e., the last day the Veteran was engaged in substantially gainful employment). 
 

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of April 21, 2008, but no earlier, for the award of a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014)

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for an earlier effective date of February 2, 2009, but no earlier, for the grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The current appeal is for earlier effective dates for an initial disability rating for PTSD and TDIU.  Earlier effective date issues are generally considered to be "downstream" issues.  See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

Given the favorable outcomes adjudicated herein, resulting in a grant of 70 percent for PTSD from April 21, 2008 (the date the claim was filed) and a grant of TDIU from February 2, 2009 (the last day the Veteran was engaged in substantially gainful employment), no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Earlier Effective Date Legal Authority

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(o)(2).  As the effective date issue on appeal for PTSD stems from a disagreement with an initial rating following the grant of service connection, the provisions for earlier effective dates for increased ratings do not apply.  See Rice v. Shinseki, 22 Vet. App.447, 453-54 (2009).

During the pendency of the appeal, the Veteran had also claimed entitlement to TDIU.  "When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice at 454.  Accordingly, as TDIU is part of the Veteran's April 2008 claim for service connection for PTSD, the period on appeal extends to the date VA received the service connection claim, i.e., April 21, 2008.

With regard to the appropriate regulations to apply when determining an effective date for the award of TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice, at 456.  Rather, where TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p),  3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).

Earlier Effective Date for PTSD

The PTSD is assigned an initial 50 percent rating for the period from April 21, 2008 to April 24, 2010 and an initial 70 percent rating from April 24, 2010 (the date of a private "Psychosocial Reassessment and Employability Reevaluation" report).  The Veteran contends the effective date for the 70 percent initial rating should be April 21, 2008 (the date of the original claim).  The Veteran does not contend entitlement to a rating in excess of 70 percent for any period.

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9411.

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

After review of the lay and medical evidence of record, the Board finds that entitlement to an initial rating of 70 percent arose on April 21, 2008.  Three "Psychosocial Reassessment and Employability Reevaluation" reports from the same private psychologist are of record, dated March 15, 2008, September 17, 2009, and April 24, 2010.  The RO based the initial 70 percent rating effective date of April 24, 2010 on the date of the third private psychologist report; however, all three reports are nearly identical.  In all three reports, the private psychologist identifies the Veteran's symptoms, which cause severe social, personal, and occupational impairment, as, in pertinent part: difficulty concentrating and completing tasks in a timely fashion; waves of generalized anxiety; flashbacks / intrusive thoughts; overwhelming feelings of anger and sorrow; waves of isolation; and bouts of moderately severe depression.  In all three reports, the private psychologist also notes that the Veteran feels emotionally numb and void of feeling; has difficulty trusting others, no friends, and rocky interpersonal relationships; has a sense of doom and negativity; has lost interest in things he previously enjoyed; and has frequent bouts of irritability and outbursts of anger.  The Veteran's GAF is listed as 46 on the March 15, 2008 report, and as 42 on the September 17, 2009 and April 24, 2010 reports (GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning).  The Board finds that the frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment as described in the private psychologist reports, more nearly approximates the schedular criteria for a 70 percent rating under DC 9411 for the entire rating period from April 21, 2008; thus, entitlement to a 70 percent rating arose on or before April 21, 2008 (the date of receipt of claim for service connection for PTSD).  The date of claim, April 21, 2008, is the later of the date of claim or the date entitlement arose, so is the proper effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).   

Although the Veteran does not contend entitlement to an initial rating in excess of 70 percent for any period, the Board notes that the frequency, severity, and duration of the PTSD symptoms, and the effect of the PTSD symptoms on the Veteran's occupational and social impairment, do not more closely approximate the schedular criteria for a 100 percent rating under DC 9411 for any period.  The evidence of record does not show for any period gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  

For these reasons, the Board finds that entitlement to a 70 percent initial rating for PTSD arose March 15, 2008, the date of the first private psychologist report.  The date of receipt of the original claim is April 21, 2008; therefore, the effective date of the initial rating of 70 percent is April 21, 2008, which is the later date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.       

Earlier Effective Date for a TDIU

The Veteran contends that an earlier effective date than April 24, 2010 is warranted for the grant of a TDIU.  The Veteran contends that the TDIU should be effective from February 2, 2009, the last day the Veteran was employed.  The Veteran contends that he is unable to secure gainful employment as a result of the service-connected PTSD.  On the September 2009 notice of disagreement, the Veteran stated that, even prior to February 2, 2009, he had many problems with previous employers dating back more than thirty years.  On the VA Form 9 ("Appeal to Board of Veterans' Appeals") the Veteran contends that he had worked intermittently and unsuccessfully over his working life and that, considering his past employment problems, no employer would hire him.

The procedural history is addressed in greater detail in the introduction section above.  Briefly, on April 21, 2008, VA received the Veteran's claim for service connection for PTSD.  The claim for service connection for PTSD was granted in a March 2009 rating decision with an initial 50 percent disability rating, effective April 21, 2008.  In September 2009, the Veteran submitted a claim for TDIU.  In a September 2010 rating decision, the RO assigned an initial 70 percent disability rating, effective April 24, 2010 and granted TDIU, effective April 24, 2010.

Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board turns to the general rule regarding the establishment of effective dates.  Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board finds that the Veteran's claim for TDIU was constructively received by VA on April 21, 2008, the date on which VA received the Veteran's claim for service connection for PTSD; thus, the next question to resolve is the date on which eligibility for TDIU arose. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91. The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the combined rating percentage standards set forth in 38 C.F.R. § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

As a result of this Board decision, the Veteran's service-connected PTSD has been rated 70 percent disabling effective April 21, 2008; thus, the Veteran has met the rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal from April 21, 2008. 

The Board finds that the evidence is at least in equipoise as to whether prior to April 24, 2010 the service-connected PTSD precluded the type of employment for which the Veteran is trained and for which he has experience.  A VA Form 21-4192 ("Request for Employment Information in Connection with Claim for Disability Benefits") indicates that the Veteran was employed from November 10, 2005 to February 2, 2009 as a laborer.  The employer noted that the Veteran was laid-off indefinitely and that the plant was closed as of November 2009, but does not indicate why the Veteran was laid-off.  The Veteran reported that he was having difficulty working with co-workers and following directions.  There is no evidence that the Veteran's employment prior to February 2, 2009 was marginal employment.  Thus, the Board finds that consideration of TDIU, under 38 C.F.R. § 4.16 is not warranted for the period prior to February 2, 2009, because the Veteran was employed full-time during that period.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

However, the Board finds that it is at least as likely as not that, since February 2, 2009, the Veteran has been unable to secure and follow a substantially gainful occupation due to the service-connected PTSD.  In the "Psychosocial Reassessment and Employability Reevaluation" dated in March 2008, the private psychologist noted that, throughout his work career, the Veteran has had difficulty with figures of authority, supervisors, and co-workers, and opined that the Veteran did not possess any transferable skills to sedentary work.  The February 2009 VA examiner noted that the Veteran reported losing several jobs due to anger and dissatisfaction with how supervisors were running a department or organization.  The VA examiner noted that anger and agitation were symptoms of the PTSD.  In a September 2009 lay statement, the Veteran's wife opined that the Veteran could not keep any job because, although a hard worker, the Veteran had difficulty with figures of authority.  The Veteran's wife stated that she has a document from the Veteran's personnel file at a previous job that noted the Veteran was not to be rehired due to the fact that "he's a very high risk."  In a November 2009 lay statement, the Veteran's daughter opined that the Veteran could not keep a job because of "his short temper and his mouth."  In the "Psychosocial Reassessment and Employability Reevaluation" dated in April 2010, the private psychologist opined that, based on the Veteran's education, training, past work experience, and current level of symptoms related to the PTSD, he was not a viable rehabilitation candidate and was not capable of sustaining substantial work activity.

In consideration of the foregoing, the Board finds that the evidence is in equipoise as to whether the Veteran was precluded from obtaining or maintaining substantially gainful employment due to the service-connected PTSD for the appeal period from February 2, 2009, when he in fact ceased full-time employment.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an effective date of February 2, 2009, but no earlier, for the award for TDIU.   


ORDER

An effective date of April 21, 2008, but no earlier, for a 70 percent initial disability rating for the service-connected PTSD, is granted.

An effective date of February 2, 2009, but no earlier, for a TDIU, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


